IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-218-CR


WILLIAM CARR,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY, 

NO. 344-581, HONORABLE WILFRED AGUILAR, JUDGE PRESIDING
 



PER CURIAM
	A jury found appellant guilty of criminally negligent homicide.  Tex. Penal Code
Ann. § 19.07 (West 1989).  The court assessed punishment at imprisonment for one year and a
$1000 fine, probated.
	No statement of facts has been filed.  In response to this Court's notice, appellant's
retained counsel on appeal informed the Court that appellant has failed to pay for the transcription
of the court reporter's notes.  There is no indication of indigence in the record and counsel stated
that, to the best of his knowledge, appellant is not indigent.  Counsel has since been permitted to
withdraw.  Tex. R. App. P. 7.
	The Clerk of this Court mailed notices to appellant that the statement of facts and
brief are overdue.  Appellant has not responded to these notices.  
	This Court is of the opinion that appellant has not been deprived of a statement of
facts due to ineffective counsel or any other reason other than appellant's default.  Tex. R. App.
P. 53(m).  We are of the further opinion that appellant has failed to make the necessary
arrangements for filing a brief.  Tex. R. App. P. 74(l).  Therefore, the appeal will be considered
on the present record and without briefs.
	We have examined the record and find no error that should be considered in the
interest of justice.  The judgment of conviction is affirmed.

[Before Justices Powers, Aboussie and B. A. Smith]
Affirmed
Filed:  December 23, 1992
[Do Not Publish]